Citation Nr: 1642905	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  10-30 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis. 

2.  Entitlement to a total rating for compensation purposes based upon individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to October 1987.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional office in Winston-Salem, North Carolina (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

VA examinations are required to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran was afforded VA examination in June 2009 and most recently in February 2016.  While range of motion measurements of both knee joints was included, active and passive motion, in weight-bearing and nonweight-bearing, were not recorded.  Given that the Veteran has indicated having painful motion, a remand is necessary to afford the Veteran a new examination.  Id.  

The determination of whether the Veteran is entitled to a total rating for compensation purposes based upon individual unemployability (TDIU) is part and parcel of the determination of the increased rating claim for left knee osteoarthritis.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of entitlement to TDIU is "intertwined" with the issue of entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis, the claim is remanded to the RO.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination to determine the current severity of her service-connected left knee osteoarthritis.  The electronic claims must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  

a) The examiner must conduct full range of motion studies on the service-connected left knee.  The examiner must first record the range of active and passive motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  

b) The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

c) Then after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left knee osteoarthritis.  

d) The examiner must also indicate whether there is any form of ankylosis of the left knee. The examiner must further discuss whether there is recurrent subluxation or lateral instability of the Veteran's left knee, and if so, whether it is slight, moderate, or severe.

e) Finally, the examiner must state whether the service-connected left knee osteoarthritis precludes her from securing and following substantially gainful employment, consistent with her education and occupational expertise, irrespective of her age and any nonservice-connected disorders.  Such opinion must address whether the service-connected left knee osteoarthritis precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.  At present, service connection is in effect for a right knee disorder, left knee osteoarthritis, recurrent genital herpes, lumbar spine degenerative joint disease, and allergic rhinitis.  

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  The RO must notify the Veteran that it is her responsibility to report for all scheduled examination, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to her last known address. Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the RO must implement corrective procedures at once. 

 4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the issue of entitlement to an increased rating for the Veteran's service-connected left knee osteoarthritis must be readjudicated.  Upon adjudication of TDIU, if the RO finds that the rating criteria under 38 C.F.R. § 4.16 (a) are not met, but her service-connected disabilities prevent her from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

